      Case 9:18-cv-81458-RLR Document 3 Entered on FLSD Docket 10/26/2018 Page 1 of 1


                                  IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF FLORIDA


 VINCENT PAPA, individually and on behalf of all                     Case No.         18-cv-81458-RLR
 others similarly situated,
                                                                     CLASS ACTION
Plaintiff,

         v.                                                          SUMMONS

AMERICAN AUTO TRANSPORT, LLC, a Florida
Limited Liability Company,

Defendant.


                                            SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address) American Auto Transport, LLC
                                  Registered Agent:
                                  Fernando Roman
                                  1984 SE Grand Dr.
                                  Port St. Lucie, FL 34952



         A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are: Shamis & Gentile, P.A.
                                Andrew J. Shamis, Esq.
                                14 NE 1st Ave, STE 1205
                                Miami, FL 33132
                                305-479-2299


        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                       CLERK OF COURT

              Oct 26, 2018
 Date:
                                                                                  Signature of Clerk ors/Deputy
                                                                                                          JanierClerk
                                                                                                                 Arellano
